DETAILED ACTION
Examination of Reissue Application
The present application, filed on June 19, 2018, is for a continuation reissue examination for United States Patent Number US RE46,930 E and also for a reissue examination of United States Patent Number 8,619,241 B2, which issued to Mimeault (hereinafter “the ‘241 Patent”).

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on February 4, 2022.  The Response was filed after a final rejection in the Office action mailed on December 14, 2021 (hereinafter “the last Office action”), wherein the claims 9 and 13 were objected to because of an informal manner of amending claims, the claims 7, 9-13, and 37-41 were rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph as being indefinite, and the claims 7, 9-13, and 37-41 were indicated as having allowable subject matters.  However, the proposed amendment in the Response correctly amends the rejected claims in order to overcome those objections and the rejections.  Furthermore, it does not raise any issue of new matter and the request for reconsideration of the finality of the rejection of the last Office action is persuasive in light of the proposed amendment.  Therefore, the finality of that last Office action is withdrawn, and the proposed amendment is entered.
The specification was amended as follows: the amendment filed on April 3, 2020 amended the specification at col. 1, CROSS REFERENCE TO RELATED APPLICATIONS  and the amendment filed on October 28, 2021 amended the specification (1) at col. 3, lines 11-22, (2) at col. 3, line 62 through col. 4, line 8, (3) col. 5, lines 6-16, (4) col. 5, lines 25-39, (5) col.5, lines 40-45, and (6) col. 7, line 61 through col. 8, line 18.
The original claims 1-3 have been canceled; and new claims 4-41 have been added, but the new claims 4-6, 8, and 14-36 have been canceled since this reissue application was filed.
Currently, the claims 7, 9-13, and 37-41 are subject to the examination of this continuation reissue application.

Information Disclosure Statement
The information disclosure statement filed on February 16, 2022 has been considered.  Where patents, publications, and other such items of information are submitted by the reissue applicant in compliance with the requirements of the rules 37 CFR § 1.97 and 37 CFR § 1.98, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and 

Claim Interpretation
The Examiner provides claim interpretations simply as express notice of how the particular claim terms following are interpreted by the Examiner under the Broadest Reasonable Interpretation (BRI) doctrine.  These interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.  The following list is not intended to be exhaustive in any way:
The claim 7 recites (i) a term “adaptive signal processing system” in line 7, (ii) a term “adaptive processing” in line 8, (iii) a term “digital signal varying with time” in lines 11-12, and (iv) a term “integration over time” in line 13.
The specification discloses that “[t]he value of each parameter can be adaptive as a function of the echo back signal.  After analyzing the level of the noise, the system can optimize the process by adjusting parameters as a function of the priority (resolution, refresh rate, SNR). For example, if the noise is lower than expected, the system can reduce the number of accumulation and increase the number of shift delays to improve the resolution.”, which is quoted from col. 7, lines 8-14.  Therefore, the terms “adaptive signal processing system” and “adaptive processing” recited in the claim 7 are construed as signal processing with parameters adaptive as a function of echo back signal.
And, the reissue applicant states that the terms “digital signal varying with time” and “integration over time” are used with their ordinary meaning described at col. 2, lines 7-23 and col. 7, lines 5-13 in the specification (See the Response at pages 5-6).
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this continuation reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this continuation reissue application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this continuation reissue application that do not use the word “means” (or “step”) are not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim 7 recites a limitation “a driver circuit configured to produce a driving signal for causing a light source to emit pulsed light toward a scene containing an object” in lines 2-3, wherein the word “circuit” is modified by the function “producing the driving signal,” and the word “circuit,” combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art.  Therefore, the limitation “a driver circuit configured to produce a driving signal for causing a light source to emit pulsed light toward a scene containing an object” is presumed not to invoke pre-AIA  35 U.S.C. § 112, and is not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph.
The claim 7 recites a limitation “an optical detector configured to collect pulsed light emitted from the light source and back-scattered from the object and to produce an output signal conveying acquisitions of light pulses” in lines 4-6, wherein the word “optical detector” is modified by the function “collecting the pulsed light and producing the output signal,” and the word “optical detector,” combined with a description of the function of the optical detector, connoted sufficient structure to one of ordinary skill in the art.  Therefore, the limitation “an optical detector configured to collect pulsed light emitted from the light source and back-scattered from the object and to produce an output signal conveying acquisitions of light pulses” is presumed not to invoke pre-AIA  35 U.S.C. § 112, and is not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph.
The claim 7 recites a limitation “an adaptive signal processing system coupled to the optical detector, configured to perform an adaptive processing of the output signal” in lines 7-8, wherein the word “adaptive signal processing system” is modified by the function “performing an adaptive processing of the output signal,” and the word “signal processing system,” combined with not only a recitation of structure, i.e., being coupled to the optical detector, but also a description of the function of the signal processing system, connoted sufficient structure to one of ordinary skill in the art.  Therefore, the limitation “an adaptive signal processing system coupled to the optical detector, configured to perform an adaptive processing of the output signal” is presumed not to invoke pre-AIA  35 U.S.C. § 112, and is not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph.
Because these claim limitations foregoing are not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed functions, and equivalents thereof.
If the reissue applicant intends to have this limitation interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, the reissue applicant may:  (1) amend the claim limitations to remove the acts that perform the claimed functions; or (2) present a sufficient showing that the claim limitations do not recite acts to perform the claimed functions.

Examiner’s Statement of Reasons for Allowance
Claims 7, 9-13, and 37-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 7, 9-13, and 37-41, the claim limitations of the claim 7 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that performing an accumulation of a number of the sampled acquisitions of light pulses to define an accumulated digital signal varying with time, the accumulation of the number of the sampled acquisitions of light pulses including performing integration over time of the number of sampled acquisitions of light pulses, varying the number of accumulated sampled acquisitions of light pulses to obtain a modified accumulated digital signal, based on a parameter of the object, and obtaining a distance measurement from the modified accumulated digital signal. 
The claims 9-13 and 37-41 are dependent claims of the claim 7.
Any comments considered necessary by the reissue applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is 571-272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992

Conferees:

/Henry N. Tran/
Primary Examiner – AU 3992

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992